In these trespass actions the four principal plaintiffs, one a minor, were among the ten occupants of an automobile which Charles Nacesa was driving on the North Drive of the Roosevelt Boulevard westwardly towards the center of Philadelphia. Somewhere at or close by the intersection of Robbins Avenue with the Boulevard, Nacesa's car collided with the left rear of defendant's automobile. There was a conflict of testimony as to whether defendant had completed the turn from Robbins Avenue and had proceeded some thirty-five feet down the Boulevard towards Philadelphia at the time of the collision, or whether he had suddenly and negligently cut in front of Nacesa. Under instructions which fully and explicitly presented this question, the jury returned verdicts for defendant. These appeals are from judgments entered upon the verdicts, after the dismissal by the court en banc of motions for a new trial, the motions being based entirely upon certain alleged errors in the charge.
We have carefully considered the assignments of error and find them without merit. It is evident that counsel has labored to find some reason upon which to base the motions for a new trial. The objections *Page 357 
to certain parts of the charge are not convincing, because the charge read as a whole, as it must be, shows clearly that the jury was properly and precisely instructed as to the law and facts of the case: Giannone v. Reale, 333 Pa. 21, 24. There is no room for doubt that the jury correctly understood the issue, which was the negligence of the defendant. By their verdict he was found to be not negligent.
Judgments affirmed.